IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. AP-76,229




EX PARTE DAVID GLEN OWENS, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 07CR0007 IN THE 122ND DISTRICT COURT
FROM GALVESTON COUNTY




           Per curiam.

O P I N I O N

            Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of possession of
cocaine and sentenced to twenty-five years’ imprisonment.  The Fourteenth Court of Appeals
affirmed his conviction. Owens v. State, No. 14-07-00857-CR (Tex. App.–Houston [14th], delivered
December 2, 2008).  
            Applicant contends that his appellate counsel rendered ineffective assistance because counsel
failed to timely notify Applicant of his right to file a pro se petition for discretionary review. 
            Appellate counsel filed an affidavit with the trial court.  Based on that affidavit, the trial court
has entered findings of fact and conclusions of law recommending that relief be granted.  Ex parte
Wilson, 956 S.W.2d 25 (Tex. Crim. App. 1997).  We find, therefore, that Applicant is entitled to the
opportunity to file an out-of-time petition for discretionary review of the judgment of the Fourteenth
Court of Appeals in Cause No. 14-07-00857-CR that affirmed his conviction in Case No. 07CR0007
from the 122nd Judicial District Court of Galveston County.  Applicant shall file his petition for
discretionary review with the Fourteenth Court of Appeals within 30 days of the date on which this
Court’s mandate issues.
 
Delivered: September 23, 2009
Do not publish